Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in the instant specification, the invention is directed to methods of manufacturing polishing pads new compositions with significantly improved storage modulus at higher temperatures while maintaining elongation at break and UTS.  In claiming the instant invention, there is a urethane acrylate composition and a property recitation.  


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to provide support for the limitation “identifying a desired value for a property.”  There is no discussion as to how to identify a desired property and which urethane acrylates, or properties associated therewith, that would identify those polymers as suitable, or not, for practicing the invention once the property is “identified.”

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation correlating difunctional polyols or polythiols with the desired property renders the claim indefinite.  It is unclear how a skilled artisan can improve a property when the property is not claimed.  It is further unclear how a skilled artisan can select a polyol or polythiol to improve that property.  How can you teach me how to improve a property if the when we don’t know what the property is or what polyol or polythiol to use to improve that property.

Claim 1 recites the limitation "the urethane acrylate oligomer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-5, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0114458 to Bajaj et al. in view of U.S. Patent Pub. No. 2017/0173872 to McCall et al. (previously cited).
As to claims 1, 3, 9-11, and 14-18, Bajaj discloses a method for manufacturing a polishing pad by additive manufacturing using polyurethanes with modulus values that range from 5 to 3,000 MPa (Table 1, 0066).  Bajaj further discloses properties such as hardness that plays a role in polishing uniformity (0055) and discloses advanced polishing pads contain polymers that have high, medium, or low storage modulus based on the material composition.  Bajaj discloses injecting the 3D printing formulation through a nozzle to form the chemical mechanical polishing pad (CMP, 0005).  Accordingly, Bajaj is selecting polymers including polyurethanes that give desired properties to the polishing pad and correlates the reactants (chemical groups and/or structural features including aromatic rings and some aliphatic chains) in order to give the desired property (0065).
Bajaj does not expressly disclose a urethane acrylate.
McCall discloses three-dimensional objects using additive manufacturing methods prepared from urethane acrylates that have modulus values of 0.1 to 4 gigapascals (100 to 4,000 MPa, same as Bajaj, 0188) wherein the urethane acrylate comprises the reaction product of difunctional polyols and difunctional isocyanates in the presence of catalysts that is then capped with hydroxy functional acrylate reactants (0066-0068, 0192-0193, Example 1, 0345-0355).  With regards to the limitation identifying, correlating, and affecting a property, McCall discloses 3D objects prepared from urethane acrylates that have a wide range of elastomeric properties such as tensile strength and elongation at break (0246). McCall further teaches that 
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyurethane of Bajaj with the same polyurethane with regards to modulus properties taught in McCall in order to prepare a polishing pad using additive manufacturing with satisfactory structural properties (0009).  
As to claim 2, Bajaj in view of McCall disclose additional UV curable oligomers are present, such as isobornyl methacrylate, lauryl methacrylate, and trimethylolpropane trimethylacrylate (Example 1).
As to claim 4, Bajaj in view of McCall disclose polypropylene glycols, polyethylene glycols, and polycarbonate polyols as the preferred polyols (0192).
As to claim 5, Bajaj in view of McCall disclose methylene bis(4-cyclohexylisocyanate) as the preferred diisocyanate (Example 1).
As to claim 7, Bajaj in view of McCall disclose dibutyltin dilaurate as the suitable catalyst (0068).
As to claim 12, Bajaj in view of McCall disclose subjecting the urethane acrylate oligomer to UV light for curing and crosslinking (0082, Example 1).
As to claim 13, Bajaj in view of McCall disclose photopolymerization as a suitable curing mechanism (0082, 0092).
As to claims 14-17, Bajaj in view of McCall disclose monitoring the viscosity of the polymerizable liquids in order to effectively produce the 3D objects, which is taken to meet the 
As to claim 19, Bajaj in view of McCall disclose a polymerizable liquid comprising 5 to 20 % by weight of urethane acrylate, 10 to 60% by weight of reactive diluent and 1 to 4% by weight of photoinitiator (0182-0186).
As to claim 20, Bajaj in view of McCall disclose additives, such as UV absorbing pigments or dyes (0039).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0114458 to Bajaj et al. in view of U.S. Patent Pub. No. 2017/0173872 to McCall et al. (previously cited) that has been explained above is applied here as such in view of U.S. Patent No. 7,964,696 to Gunatillake et al.
Bajaj in view of McCall teach methods for preparing polishing pads using urethane acrylates.
The references fails to teach the diester of claim 6.
Gunatillake discloses polyurethanes comprising the reaction product of diisocyanates, polyols and low molecular weight diesters of the following formula:

    PNG
    media_image1.png
    106
    272
    media_image1.png
    Greyscale

In the formula R1 to R3 are preferably C1-C6 alkylene (5:10).
At the time of filing it would have been obvious to select the chain extender of Gunatillake and add the reactant to the compositions of Bajaj and McCall to further improve mechanical properties (4:65-67).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0114458 to Bajaj et al. in view of U.S. Patent Pub. No. 2017/0173872 to McCall et al. (previously cited) that has been explained above is applied here as such in view of U.S. Patent Pub. No. 2015/02447076 to Kou et al.
As to claim 8, Bajaj in view of McCall disclose a urethane acrylate oligomer for additive manufacturing of polishing pads (0063, 0316) wherein the urethane acrylate oligomer comprises the reaction product of poly(tetramethylene oxide diol (MW=650 Da), methylene bis(4- cyclohexylisocyanate) and hydroxy functional acrylate components, such as 2-(tert- butylamino)ethyl methacrylate (Example 1).
The claimed capping agent is not suggested by the references.
Kou discloses acrylate terminated polyurethanes wherein the capping agent is 2- hydroxyethyl acrylate (0010).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the capping agent of McCall with 2-hydroxyethyl acrylate of Kou to effectively cap the urethane of McCall based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function. /n re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244. In this case, to provide UV curable groups and control the molecular weight of the polymer/oligomer.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment necessitated the new grounds of rejection.  McCall is used as a secondary reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763